                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION



DIEM T. NGUYEN,                             Case No. SA CV 17-00905-PSG (DFM)

          Plaintiff,                        Order Accepting Report and
                                            Recommendation of United States
             v.                             Magistrate Judge

KAISER FOUNDATION HEALTH
PLAN, INC. et al.,

          Defendants.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge. No objections to the Report and
Recommendation were filed, and the deadline for filing such objections has
passed. The Court accepts the findings, conclusions, and recommendations of
the United States Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered (1)
dismissing Plaintiff’s § 1983 claims against Defendants County of Orange,
Garcia, Gonzales, Naganuma, Transqu, Phan, Ryan, Beckner-Pavone, Boyce,
Lottman, Salazar-Allen, Murphy, Sapiga, and Chang with prejudice as barred
by the doctrine of collateral estoppel; (2) dismissing Plaintiff’s § 1983 claims
against Defendants Johnson, Dunn, and Randall with prejudice for failing to
state a claim; (3) dismissing Plaintiff’s § 1983 claims against Defendants Kaiser
Foundation Health Plan, Inc., Kaiser Foundation Hospitals, Southern
California Permanente Medical Group, Philipson, Dubyak, Williams, Castulo,
Thibert, Kilgore, Barczak, and Aslam with prejudice as barred by the doctrine
of collateral estoppel; (4) dismissing Plaintiff’s state-law claims without
prejudice to refiling in state court; (5) denying as moot Defendant Aslam’s
request for entry of default; and (6) directing that this action be dismissed.



Date: August 8, 2019                         ___________________________
                                             PHILIP S. GUTIERREZ
                                             United States District Judge




                                         2
